limited by Smith v. State, 110 Nev. 1009, 1010 n.1, 879 P.2d 60, 61 n.1
                (1994); see also O'Guinn v. State, 118 Nev. 849, 851-52, 59 P.3d 488, 489-
                90 (2002). Accordingly, we
                           ORDER the judgment of conviction AFFIRMED.




                                                                               ,



                                                  Douglas




                cc: Hon. Brent T. Adams, District Judge
                     Washoe County Public Defender
                     Attorney General/Carson City
                     Washoe County District Attorney
                     Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1947A


                                                                           171-
                                                                          L- 5TV.iXeL   =111MMINMI